Citation Nr: 1037268	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  04-37 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus, type 
II, to include as secondary to hypertension.

3.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to November 
1967.

The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The issue of entitlement to service connection for erectile 
dysfunction is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's hypertension was not manifested during service, 
is not otherwise shown to be causally or etiologically related to 
service, and is not shown to have manifested to a degree of 10 
percent or more within one year from the date of separation from 
service.

2.  The Veteran's diabetes mellitus, type II, was not manifested 
during service, is not otherwise shown to be causally or 
etiologically related to service, is not shown to have manifested 
to a degree of 10 percent or more within one year from the date 
of separation from service, and is not secondary to any service-
connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not 
been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).

2.  The criteria for service connection for diabetes mellitus, 
type II, have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board will first address several theories of 
presumptive service connection available for the Veteran's 
claims.  First, certain diseases, chronic in nature, may be 
presumed to have been incurred in service, if the evidence shows 
that the disease became manifest to a degree of 10 percent or 
more within one year from separation from active service, even 
though there is no evidence of the disease during service. 38 
U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  
Hypertension and diabetes mellitus have been identified as a 
chronic disease subject to presumptive service connection under 
38 C.F.R. § 3.309(a).  However, the Board finds that the Veteran 
is not entitled to this type of presumptive service connection 
for either of these disorders.  The earliest post-service medical 
treatment records are dated from 1995, and the Veteran was 
separated from active duty in 1967.  Because neither hypertension 
nor diabetes mellitus was manifested within one year of the 
Veteran's service separation, the presumption for service 
connection for chronic diseases does not apply. 

Second, service connection may be awarded for a "chronic" 
condition when (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumption period 
under 38 C.F.R. § 3.307, and the Veteran presently has the same 
condition); or (2) a disease manifests itself during service (or 
during the presumptive period) but is not identified until later, 
there is a showing of continuity of symptomatology after 
discharge, and medical evidence relates the symptomatology to the 
Veteran's present condition.  38 C.F.R. § 3.303; see Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  While the Veteran here 
contends he has suffered from hypertension since service, the 
evidence does not support this.  Pursuant to 3.303(b), for the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  As discussed in further 
detail below, the competent medical evidence indicates that the 
Veteran did not have hypertension in service, chronic or 
otherwise.  Moreover there has not been a continuity of 
symptomatology shown, as the Veteran has not sufficiently 
explained the lack of pertinent treatment for hypertension 
between 1967 and 1995 in the face of a reported diagnosis of 
hypertension in 1967, and earliest medical evidence relating to 
the Veteran's hypertension associated with the file is from 1995, 
nearly thirty years after discharge.  As such, no further 
discussion of this theory of service connection is required.  

Finally, with specific regard to the Veteran's diabetes mellitus, 
the Board notes that 
the law provides that the Veteran who, during active military, 
naval or air service, served in the Republic of Vietnam during 
the Vietnam Era is presumed to have been exposed during such 
service to certain herbicidal agents (e.g., Agent Orange) unless 
there is affirmative evidence to establish that the Veteran was 
not exposed to any such agent during service.  Here, while the 
Veteran served during the Vietnam Era, there is no evidence to 
support, nor has the Veteran ever alleged, that he served in the 
Republic of Vietnam.  Neither the Veteran's DD 214 Form nor his 
service records show that he served in Vietnam.  As such, this 
theory of presumptive service connection too is not applicable 
here.

While the Veteran's claims are not eligible for presumptive 
service connection, both are entitled to consideration under a 
theory of direct service connection.  Direct service connection 
requires the following: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances, 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus between 
the current disability and the in-service disease or injury.  In 
other words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  




Hypertension

Here, the Veteran has a current diagnosis of hypertension, 
documented, for example, on VA examination in August 2008.  
However, service treatment records do not support the in-service 
incurrence of this disability and the preponderance of the 
evidence is against a link between his current disability and 
service.
The Veteran's entrance examination was normal.  Service treatment 
records are silent for any mention of heart problems of any sort 
or hypertension.  At discharge in 1967 the Veteran's heart was 
found to be normal.  His blood pressure was 132/88.  Hypertension 
means persistently high arterial blood pressure. Various criteria 
for what is considered elevated blood pressure have been 
suggested, and according to some medical authorities the 
threshold is a systolic pressure of 140 and a diastolic pressure 
of 90.  Dorland's Illustrated Medical Dictionary 889 (30th Ed. 
2003).   

However, on his Report of Medical History at separation the 
Veteran indicated that he suffered from high or low blood 
pressure, and the examiner noted a "history of transient 
hypertension."  In July 2009 the Board remanded the matter for 
clarification of this issue and a nexus opinion.  On review of 
these service treatment records, on VA examination in November 
2009, the examiner concluded:

 A review of the C file disclosed that this veteran had 
normal blood pressure readings during his discharge 
physical from active duty as well as normal pressures on 
the induction exam. There is no record of treatment or 
symptoms related to hypertension in the military records, 
nor is there any blood pressure reading that would support 
that this veteran suffered from hypertension during active 
duty. There is a short statement on the discharge 
examination that "the veteran had transient hypertension" 
but in the opinion of the examiner no further action was 
required. It should be noted that transient elevations of 
the blood pressure is a normal finding frequently 
encountered on normal people as a result of anxiety or 
stress. Therefore a single transient reading is not 
considered diagnostic unless further abnormal readings are 
established for at least 3 separate readings.

The examiner also explicitly found that it is "less likely as 
not (less than 50/50 probability)" that the Veteran's current 
hypertension is related to service.  The Board finds the November 
2009 examination report to be probative evidence against both the 
in-service incurrence of the Veteran's hypertension and a nexus 
to service.  The Board notes the Veteran's July 2010 complaints 
with this examination, in which he contended the examination was 
cursory and the examiner was indifferent.  While the Board is 
sympathetic to the Veteran's concerns, the examiner's main 
purpose was to assess the service treatment records, particularly 
the separation examination report, in rendering an opinion on in-
service incurrence and etiology as the August 2008 VA examiner 
did not have these documents available.  As such, and in 
accordance with the Board's July 2009 remand, a comprehensive and 
more personable examination was not necessary for remand 
purposes.  

Evidence to the contrary of the November 2009 examination report 
includes an August 2004 statement of Dominic C. Maggio, M.D., 
P.A., and a May 2004 statement of Gershwin T. Blyden, M.D.  In 
the August 2004 letter, Dr. Maggio stated, "[h]e apparently had 
hypertension while in the military. It is my opinion that his 
present rather severe hypertension was present during his time in 
the military and has continued since that time."  Similarly, in 
the May 2004 letter Dr. Blyden stated, "this patient's 
hypertension represents a continuation of the hypertensive 
process which he encountered while in the military."  The Board 
notes that while the Veteran underwent a VA examination in August 
2008, the examiner was unable to render a nexus opinion due to 
the fact that he did not have access to the Veteran's service 
treatment records.

The Board finds the November 2009 examination report more 
probative than the positive evidence.  The 2004 letters both 
constitute bare conclusions; neither physician discussed the 
Veteran's service treatment records or offered support for their 
findings that hypertension existed in service.  While the Board 
notes that a medical opinion formed on the basis of the Veteran's 
reported medical history cannot be rejected without the Board 
first finding that the Veteran's allegations are not credible.  
Coburn v. Nicholson, 19 Vet. App. 427, 432 (2005), Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding the Board 
cannot determine that a Veteran's statements lack credibility 
merely based on a lack of such documentation in the service 
treatment records), here, the Board finds the Veteran's 
allegations are not credible.  The Veteran asserts that he was 
told that he had hypertension at the time of service separation 
but then offers no explanation for the lack of treatment for this 
disorder between 1967 and 1995.  Indeed, it the Board is to 
believe his reported history, then the Board finds that it would 
be additionally reasonable to believe that as a result of such 
diagnosis, he would have taken steps to have regular evaluation 
for this condition since 1967, not just since 1995.  On the other 
hand, if he continued to merely present with transient 
hypertension, this would more readily account for this long gap 
in the Veteran's treatment history.  

The Veteran's allegations that he had hypertension in service, 
when weighed against the November 2009 expert medical opinion of 
the same, are also less competent and probative.  The Veteran is 
not competent to diagnose himself with hypertension.  There is no 
medical evidence to support that hypertension existed in service.  
His blood pressure on separation was normal, and the "history" 
of transient hypertension noted by the examiner appeared to be 
based entirely on the Veteran's self-report.  Moreover, as 
explained by the November 2009 examiner, transient elevations of 
blood pressure do not equate to actual hypertension.  

For all of these reasons, the Board finds the preponderance of 
the evidence is against the Veteran's claim for service 
connection for hypertension.  The Board considered the Veteran's 
arguments in support of his assertion that his current symptoms 
are related to service.  However, the Veteran, as a lay person 
untrained in the field of medicine, is not competent to offer an 
opinion in this regard.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Diabetes Mellitus, Type II

In this case, the Veteran's primary claim is that his diabetes is 
related to his hypertension.  It does not appear that he has ever 
contended his diabetes arose while in service.  Nonetheless, the 
Board must address both direct and secondary service connection 
as to these claims.

Taking direct service connection first, a diagnosis of diabetes 
mellitus, type II, has been established.  This diagnosis is 
documented, for example, in a VA examination report of August 
2008.  

However, the Veteran's service treatment records are silent for 
documentation of diabetes mellitus.  The records reveal no 
complaints, symptoms, or treatment related to the condition, and 
his separation examination was normal in this regard.  In 
addition, there are no nexus opinions of record linking the 
Veteran's diabetes to service.  

The Board notes that while VA examinations have been conducted, a 
medical opinion on the issue of direct service connection has not 
been obtained.  However, the Board finds that the evidence, which 
reveals that the Veteran did not have diabetes during service and 
does not reflect competent evidence showing a nexus between 
service and the disorders at issue, warrants the conclusion that 
a remand for an examination and/or opinion is not necessary to 
decide the claims.  See 38 C.F.R. § 3.159(c)(4).  As service and 
post-service treatment records provide no basis to grant this 
claim, and in fact provide evidence against this claim, the Board 
finds no basis for a VA examination or medical opinion to be 
obtained.
	
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the Secretary to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met in 
this case.

The Board has considered the decision in Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  However, the outcome of these 
claims hinge on what occurred, or more precisely, what did not 
occur, during service.  In the absence of evidence of an in-
service disease or injury, referral of this case to obtain an 
examination and/or an opinion as to the etiology of the Veteran's 
claimed disabilities would in essence place the examining 
physician in the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical opinion which 
provided a nexus between the Veteran's claimed disability and his 
military service would necessarily be based solely on the 
Veteran's uncorroborated assertions regarding what occurred in 
service.  The U.S. Court of Appeals for Veterans Claims (Court) 
has held on a number of occasions that a medical opinion premised 
on an unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does not 
serve to verify the occurrences described); Reonal v. Brown, 5 
Vet. App. 458, 61 (1993) (the Board is not bound to accept a 
physician's opinion when it is based exclusively on the 
recitations of a claimant that have been previously rejected.)

The holding in Charles was clearly predicated on the existence of 
evidence of both in-service incurrence and of a current 
diagnosis.  Simply stated, referral of these claims for an 
examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The duty to 
assist is not invoked, even under Charles, where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  See also, 38 U.S.C.A. § 5103(a)(2) 
(West 2002 & Supp. 2009).

Turning to the issue of secondary service connection, in order to 
prevail under this theory of entitlement there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical nexus evidence establishing 
a connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In addition, the regulations provide that service connection is 
warranted for a disability which is aggravated by, proximately 
due to, or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2009).  Any additional impairment of earning 
capacity resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is itself 
a separate disease or injury caused by the service-connected 
condition, should also be compensated.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  When service connection is thus established for 
a secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), 
any increase in severity of a nonservice-connected disease or 
injury proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service-connected.

In reaching this determination as to aggravation of a nonservice-
connected disability, consideration is required as to what the 
competent evidence establishes as the baseline level of severity 
of the nonservice-connected disease or injury (prior to the onset 
of aggravation by service- connected condition), in comparison to 
the medical evidence establishing the current level of severity 
of the nonservice- connected disease or injury.

These findings as to baseline and current levels of severity are 
to be based upon application of the corresponding criteria under 
the Schedule for Rating Disabilities (38 C.F.R. part 4) for 
evaluating that particular nonservice- connected disorder. See 71 
Fed. Reg. 52,744-47 (Sept. 7, 2006).

It appears as though the new regulatory amendment poses a new 
restriction on claimants.  Nonetheless, because the Veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in effect 
before the revision, as this version is more favorable to the 
Veteran.  See generally VAOGCPREC 7-03 and VAOPGCPREC 3-00.

Here, it is undisputed that the Veteran has a current diagnosis 
of diabetes mellitus, type II.  However, as discussed in the 
section above, service connection has not been granted for 
hypertension.  As such, service connection on a secondary basis 
is not warranted.   The Board notes that the August 2008 VA 
examiner concluded that the Veteran could be "classified as 
having hypertension secondary to his diabetes mellitus."  
However, secondary service connection is not available for a 
nonservice-connected disability that impacts or aggravates a 
potentially service-connected disability.  Johnston v. Brown, 10 
Vet. App. 80, 85-86 (1997).  This is known as a "reverse Allen" 
situation and service connection on a secondary basis cannot be 
established.  

In reaching these decisions the Board considered the Veteran's 
arguments in support of his assertion that his diabetes mellitus 
is related to his hypertension.  However, the Veteran, as a lay 
person untrained in the field of medicine, is not competent to 
offer an opinion in this regard.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  These arguments do not provide a factual 
predicate upon which compensation may be granted.  For all of the 
above reasons, the Veteran's claim must be denied.  


Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board finds that the content requirements of a duty to assist 
notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Letters from the RO dated in July 2003, July 
2004, October 2004, April 2005, and June 2005 provided the 
Veteran with an explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA would 
attempt to obtain on his behalf.  Also, letters of August 2007 
and September 2009 provided the appellant with information 
concerning the evaluation and effective date that could be 
assigned should service connection be granted, pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.

Not all of the Veteran's duty-to-assist letters were provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to submit 
evidence, and his claims were subsequently readjudicated.  He has 
not claimed any prejudice as a result of the timing of the 
letters, and the Board finds no basis to conclude that any 
prejudice occurred.  Any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
After VA provided this notice, the Veteran communicated on 
multiple occasions with VA, without informing it of pertinent 
evidence.  The Veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims, and to 
respond to VA notices.  While the notices provided do not include 
any information concerning the evaluation or the effective date 
that could be assigned should service connection be granted, 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), since this 
decision affirms the RO's denials of service connection, the 
Veteran is not prejudiced by the failure to provide him that 
further information.  For all of these reasons, the Board 
concludes that the appeal may be adjudicated without a remand for 
further notification.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  His service treatment 
records and post service treatment records have been obtained.  
He has been afforded the opportunity for a personal hearing.  He 
has been afforded VA examinations.  For the foregoing reasons, 
the Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the Veteran's 
claims.  Therefore, no further assistance to the Veteran with the 
development of evidence is required.  


ORDER

Service connection for hypertension is denied.

Service connection for diabetes mellitus, type II, is denied.


REMAND

The Veteran has contended that his erectile dysfunction is 
related to his hypertension.  Service connection may be 
established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury. 38 C.F.R. § 3.310(a).  Establishing service connection on 
a secondary basis requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).  The Board 
notes that the Veteran has not been provided notice of what is 
required to establish secondary service connection for this 
claim.  This notice should be afforded.  

In addition, a remand is required in order to afford the Veteran 
a VA examination to determine the nature and etiology of his 
erectile dysfunction.  In the case of a disability compensation 
claim, VA's duty to assist includes providing a medical 
examination or obtaining a medical opinion when necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009). Such an examination 
or opinion is necessary to make a decision on a claim if all of 
the lay and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but (3) does 
not contain sufficient medical evidence for VA to make a decision 
on the claim.  Id.

Here, as the Veteran has primarily contended his erectile 
dysfunction is related to his hypertension, it appears the claim 
has been developed on a secondary basis.  However, direct service 
connection must also be considered.  The Veteran has a current 
diagnosis of erectile dysfunction documented, for example, in a 
May 2005 private treatment record.  In addition, the Veteran's 
service treatment records document that in October 1967 he sought 
treatment for "difficulty with erections," which the Veteran 
believed to be due to the fact that he was uncircumcised.  
Regardless of the Veteran's 1967 belief about the etiology of the 
condition, erectile dysfunction is documented and a VA 
examination is required to determine whether there is any link 
between his current problem and the problem documented in 
service.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA notice under 38 
U.S.C.A. §5103(a) and 38 C.F.R. § 3.159(b), 
that includes but is not limited to, an 
explanation as to what information or 
evidence is needed to substantiate a 
secondary service connection claim.

2.  Afford the Veteran a VA examination to 
ascertain the nature and etiology of his 
erectile dysfunction.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested to 
review all pertinent records associated 
with the claims file, particularly the 
service treatment record of October 
1967, and offer comments and an opinion 
addressing whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), that the Veteran's currently 
diagnosed erectile dysfunction had its 
onset during service or is in any other way 
causally related to his active service.
		
All opinions should be supported by a clear 
rationale, and a discussion of the facts 
and medical principles involved would be of 
considerable assistance to the Board.  
Copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.  The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).

After all of the above actions have been completed, a corrective 
notice and assistance letter has been issued, and the Veteran has 
been given adequate time to respond, readjudicate his claim.  If 
the claim remains denied, issue to the Veteran a supplemental 
statement of the case, and afford the appropriate period of time 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


